Citation Nr: 1824418	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for radiculopathy of right lower extremity.

2.  Entitlement to an initial rating higher than 20 percent for radiculopathy of left lower extremity prior to March 1, 2018.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1986 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the May 2012 rating decision, the RO granted service connection for left lower extremity radiculopathy as secondary to the service-connected disability of degenerative disc disease, L5-S1 post-operative and assigned a 20 percent rating, effective October 26, 2011.  The RO also denied service connection for right leg disability.  The Veteran timely appealed the initial rating assigned as well as the denial of service connection.

In a December 2017 rating decision, the RO severed service connection for left lower extremity radiculopathy effective March 1, 2018.  The Veteran filed a notice of disagreement (NOD) later in December 2017 disagreeing with the RO's decision to sever service connection for radiculopathy of the left lower extremity.  The Board will not remand the severance issue for issuance of a statement of the case (SOC) pursuant to 38 C.F.R. § 19.9 (c), codifying Manlincon v. West, 12 Vet. App. 238 (1999), because the RO is in the process of developing this matter.  However, the Board will proceed to adjudicate the Veteran's claim for entitlement to an initial rating higher than 20 percent for radiculopathy of left lower extremity prior to March 1, 2018, as the appeal as to that issue for the time period during which service connection for this disability was in effect is still before the Board.


FINDINGS OF FACT

1.  Radiculopathy of right lower extremity has not been present at any time during the appeal period or approximate thereto.

2.  Symptoms of the Veteran's radiculopathy of the left lower extremity did not more nearly approximated severe incomplete paralysis of the internal popliteal nerve throughout the appeal period.
CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of right lower extremity disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017). 

2.  The criteria for a higher initial rating in excess of 20 percent for radiculopathy of left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8624 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran seeks service connection for radiculopathy of right lower extremity. 

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran's service treatment records (STRs) contain several complaints of radicular pain of right lower extremity.  In a January 1992 STR, the Veteran complained of back pain that went down towards his groin.  The clinician noted that the Veteran had lower back pain that radiated down to his legs.  In a July 1992 STR, the clinician observed that the Veteran had radicular pain down to his right leg.  In a September 1992 STR, lower back pain that radiated down to the right leg with paresthesia was noted. 

A December 1998 VA operative report indicates that the Veteran had a surgical procedure of microlumbar discectomy due to his lower pain and radicular pain down his right lower extremity.  The operative report also noted that the Veteran had examination and electromyograph results that were consistent with radiculopathy of the right lower extremity. 

In February 2012, the Veteran failed to report to his scheduled VA examination for his bilateral radicular pain.  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  As there is no evidence that the Veteran did not receive notice of the examination or that he had good cause for not reporting to the scheduled examination, the Board finds that 38 C.F.R. § 3.655 is for application.  Where entitlement cannot be established without reexamination, an original compensation claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(a).  See also Turk v. Peake, 21 Vet. App. 565, 570 (2008) (a claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b)).  The Board will therefore decide the claims on appeal based on the evidence of record.

In a June 2012 VA back examination, the examiner diagnosed the Veteran with degenerative joint disease, lumbar disc disease, and radiculopathy of the left lower extremity.  Clinical testing revealed that the Veteran had no constant or intermittent pain, paresthesia, or numbness of the right lower extremity.  On the question asking severity of the radiculopathy and the side affected, the examiner noted that the Veteran's right lower extremity was not affected.  

In a September 2012 VA treatment record, moderate radiculopathy of the left lower extremity without any mention of the right lower extremity. 

Based on the evidence above, the Veteran has not met his burden of showing that he has current radiculopathy of right lower extremity for VA purposes.  The current disability element of a service connection claim may be defined broadly, see 38 U.S.C. § 1701(1) ("The term 'disability' means a disease, injury, or any other physical or mental defect"), and need not be shown at the time of the Board decision.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim; Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the evidence shows that the Veteran had radicular pain of the right lower extremity during service and for several years after, however, he had a surgical procedure in part due to the radicular pain in his right lower extremity in 1998  many years prior to the filing of the claim on appeal.  The evidence since that time does not reflect that the Veteran has had radiculopathy or a related disorder at any time during the pendency of the claim or approximate thereto.  He has thus failed to establish an essential element of this service connection claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a current disability for VA compensation purposes); 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his benefits claim). 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection radiculopathy of right lower extremity.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4 ) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 . 

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1 , 4.2, 4.10. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 20 percent rating prior to March 1, 2018.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that his radiculopathy of the left lower extremity should be rated higher than the currently assigned disability ratings.  

The Veteran's disability is rated under 38 C.F.R. § 4.124a, DC 8624, which rates neurologic manifestations of the lower extremities associated with the internal popliteal (tibial) nerve.  Mild incomplete paralysis of the popliteal nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of the popliteal nerve.  A maximum 40 percent rating requires evidence of complete paralysis, where the plantar flexion is lost, frank adduction of the foot is impossible, flexion and separation of the toes is abolished, no muscle in the sole can move, and plantar flexion of the foot is lost in lesions of the nerve high in popliteal fossa.  38 C.F.R. § 4.124a, DC 8624. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

On a June 2012 VA thoracolumbar spine examination, the Veteran was diagnosed with moderate radiculopathy of the lower left extremity.  Reflex and sensory exam findings were normal, with muscle strength testing of 3/5 showing active movement against gravity and no muscle atrophy.  The examiner noted that the Veteran had constant pain of the left lower extremity that was moderate.  Intermittent pain of the left lower extremity that was severe with no paresthesias or numbness.  The examiner noted that the severity of the radiculopathy of the left lower extremity is moderate.  In a September 2012 VA treatment record, the clinician noted that the Veteran has chronic mild radiculopathy that is moderate.  In an April 2013 VA treatment record, the clinician noted that the Veteran has chronic mild radiculopathy that is moderate.  In a November 2016 VA treatment record, the clinician noted that the Veteran had chronic radiculopathic symptoms with no current complaints. 

Given this evidence, the Board finds that the symptoms of the Veteran's radiculopathy of the left lower extremity have more nearly approximated moderate, rather than severe incomplete paralysis of the internal popliteal nerve during the entire appeal period prior to March 1, 2018.  Guidance from VA's Adjudication Manual Rewrite, M21-MR, since superseded by the new Adjudication Manual, M21-1, is instructive in this regard.  The Manual Rewrite instructed rating specialists to determine the severity of a peripheral nerve condition using the following criteria: Mild - subjective Symptoms or diminished sensation; Moderate - absence of sensation confirmed by objective findings; Severe - more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes. M21-1MR, pt. III, subpt. iv, ch. 4, § G(4)(b).  The current version of the Manual indicates that the rules for determining the severity of disabilities of the nerves do "not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate. Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength."  In this case, while there were some non-sensory findings, the health care professionals consistently characterized the severity of the disorder as moderate. While these characterizations are not binding on the Board, they are consistent with the evidence.   38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  The evidence shows mixed findings indicating moderate impairment, with mostly normal reflex and sensory exam findings and no muscle atrophy.

Thus, an initial rating higher in excess of 20 percent for radiculopathy of the left lower extremity is not warranted at any time during the appeal period prior to May 1, 2018, because the preponderance of the medical and lay evidence is against a finding that the symptoms of the Veteran's radiculopathy of the left lower extremity more nearly approximated severe impairment of the popliteal nerve.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 4.3. 


ORDER

Entitlement to service connection for radiculopathy of right lower extremity is denied.

Entitlement to an initial rating higher than 20 percent for radiculopathy of left lower extremity prior to March 1, 2018 is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


